t c memo united_states tax_court sandra holmes petitioner v commissioner of internal revenue respondent docket no filed date james h callwood for petitioner matthew j avon and paul schneiderman for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in and additions to petitioner’ sec_2001 federal_income_tax as follows additions to tax sec_6651 dollar_figure sec_6651 dollar_figure sec_6654 dollar_figure deficiency dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure after settlement of some issues by the parties the issue for decision is whether petitioner for is entitled to deduct legal fees findings_of_fact at the time the petition was filed petitioner resided in new york new york in using an attorney petitioner filed in federal district_court a lawsuit against petitioner’s employer alleging sexual harassment and discrimination in the district_court dismissed petitioner’s lawsuit in the united_states court_of_appeals for the second circuit affirmed the dismissal 946_fsupp_2 s d n y affd without published opinion holmes v nbc ge 133_f3d_907 2d cir the specific terms of the fee agreement between petitioner and her attorney are not established in the record in even though petitioner’s federal sexual harassment and discrimination lawsuit had been dismissed against petitioner several years earlier petitioner’s attorney continued attempts to recover for petitioner damages relating to alleged sexual harassment and discrimination the record does not indicate that petitioner ever recovered any amount of damages relating to - - sexual harassment or discrimination on date because petitioner had not filed her individual federal_income_tax return respondent prepared for petitioner a substitute tax_return using third-party return_information and determined against petitioner a tax_deficiency of dollar_figure plus the additions to tax listed above on or about date weeks prior to trial petitioner signed and submitted to respondent her individual federal_income_tax return and claimed thereon a dollar_figure miscellaneous legal expense deduction under sec_212 subject_to the 2-percent adjusted-gross-income floor of sec_67 at trial after settling all other issues and without objection from respondent petitioner was allowed to raise the issue as to the claimed dollar_figure legal expense deduction of the dollar_figure in legal expenses petitioner seeks to deduct petitioner acknowledges that in she paid her attorney no more than approximately dollar_figure representing out-of-pocket legal expenses petitioner has not submitted bills receipts canceled checks or other records that would establish that petitioner paid any of the legal expenses that petitioner seeks to deduct petitioner admits that she is a cash_method taxpayer - - opinion a taxpayer is required to keep records to enable a determination of the taxpayer’s correct federal_income_tax liability to be made sec_6001 sec_1_6001-1 income_tax regs a taxpayer may deduct from income ordinary and necessary expenses paid_or_incurred during a year in connection with the production_of_income sec_212 under sec_1_446-1 income_tax regs a taxpayer who uses the cash_method_of_accounting to compute taxable_income may only deduct expenses in the year the expenses are paid see 47_tc_462 dehoney v commissioner tcmemo_2006_108 sandoval v commissioner tcmemo_1979_430 petitioner’s argument that the statutory language of sec_212 allows her a deduction for legal expenses_incurred but not paid in is without merit because petitioner has not substantiated that she paid any legal fees in petitioner is not entitled to a deduction in for legal fees in any amount to reflect the foregoing decision will be entered under rule
